          Case 2:15-cr-00044-KJM Document 95 Filed 08/26/21 Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA

                                     MEMORANDUM

Honorable Kimberly J. Mueller                 RE: Anthony David Crespo
Chief United States District Judge                Docket Number: 0972 2:15CR00044-1
Sacramento, California                            Memo Requesting the Petition filed on
                                                  April 13, 2021 be Dismissed and the
                                                  Defendant be Released to State Custody
Your Honor:

A Petition for Warrant or Summons was filed with the Court on April 13, 2021 alleging New Law
Violations and Failing to Notify Probation of Arrest. Mr. Crespo self-surrendered on this warrant
on April 19, 2021. Since that time, the defendant has been screened and selected to participate in
the Rio Consumes Correctional Center Reentry Program (RCCC). He was assessed as “Very High
Risk” and the recommendation would be for him to complete 300 dosage hours of treatment.
According to the RCCC’s risk assessment tool, Crespo poses a 61% likelihood of recidivism.
Reentry Deputies from Sacramento County Sheriff’s Department are recommending Crespo be
admitted in their HALT program which would include programming such as: Intro to Recovery,
Relapse Prevention, Living in Balance, Thinking for a Change, Courage to Change, Parenting, Co-
Occurring Treatment and Beyond Trauma. The reentry services deputy believes Crespo would
benefit from education on behavior change surrounding antisocial patterns, creating positive
support network through prosocial companions, denial, and working through grief and childhood
trauma as well as substance abuse counseling.


The Assistant United States Attorney, the Assistant Federal Defender, and the Probation Officer
all agree this program would benefit Mr. Crespo and give him the best opportunity for long-term
success. In order for the defendant to participate in this program, he would need to be released
from federal custody. He is still pending new state charges but can participate in this program
while in state custody.


It is respectfully recommended Your Honor dismiss the petition filed on April 13, 2021 and
continue Crespo on Supervised Release. His term of supervision is set to expire on April 22, 2022.
If he fails to participate in the RCCC program, formal violation proceedings can be initiated at the
time of the violation. However, if he completes the RCCC program in good standing, it is



                                                 1
                                                                                                 REV. 01/2021
                                                                                  CAE___MEMO__COURT (W ORDER)
           Case 2:15-cr-00044-KJM Document 95 Filed 08/26/21 Page 2 of 2
RE:      Anthony David Crespo
         Docket Number: 0972 2:15CR00044-1
         Dismiss the Petition filed on April 13, 2021 and Release the Defendant


recommended that his term of supervised release be continued upon his release from state custody
with no further adverse action.


           Respectfully submitted,                               Reviewed by,




             Rebecca A. Fidelman                            Michael K. McFarland
      Sr. United States Probation Officer         Supervising United States Probation Officer

 Dated: August 25, 2021
        Sacramento, California

                                   ORDER OF THE COURT

THE COURT ORDERS:
The Petition filed on April 13, 2021, be dismissed and Mr. Crespo be released from federal
custody to participate in the RCCC program and be continued on supervised release upon his
release from state custody.

               ☒   Approved          ☐      Disapproved



August 25, 2021.
Date

cc:      Justin Lee
         Assistant United States Attorney

         Noa Oren
         Defense Counsel




                                                 2
                                                                                               REV. 01/2021
                                                                                CAE___MEMO__COURT (W ORDER)
